Citation Nr: 9901091	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-28 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to 
November 1993.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of July 1996 from the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the disability evaluation for 
the veterans PTSD from 10 percent to 30 percent disabling 
and denied a total rating based on individual unemployability 
due to service- connected disabilities.  In March 1997, the 
veteran requested that her claims folder be transferred to 
the Montgomery, Alabama RO.  


REMAND

The veteran and her representative contend that the 30 
percent disability evaluation currently assigned for her 
service-connected PTSD is not adequate to compensate the 
veteran for the effects of the disability.  The statement of 
the case in April 1997 and the supplemental statement of the 
case (SSOC) in May 1998 reflect that the schedular rating 
criteria for the evaluation of service-connected PTSD which 
were in effect prior to the recent change in November 7, 
1996, as well as those afterwards, were applied in continuing 
to assign the current 30 percent disability evaluation.

The law provides that [t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (1998).  To warrant a total 
disability rating based on individual unemployability, the 
veteran must have present any impairment of mind or body 
which is sufficient to render impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (1998).  The VA will also grant a total rating 
for compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).  In making its determination, the veterans age, 
as well as any nonservice-connected disabilities, is not to 
be considered as a factor.  38 C.F.R. § 4.19 (1998).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Examinations must also address the rating 
criteria in relation to the veterans symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran is service-connected for PTSD, rated 30 percent 
disabling; residuals, burst fracture, fifth cervical vertebra 
with C4-6 fusion, rated 30 percent disabling; residuals, 
clavicular fracture, right (major) with limitation of motion, 
rated 20 percent disabling; residuals low back trauma, 
manifested as a narrowed L5-S1 disc space with subjective 
complaint of low back pain rated 20 percent disabling; tender 
scar, donor site, right iliac crest rated 10 percent 
disabling and temporomandibular joint disorder (TMJ) rated 
noncompensable.  There is a combined disability evaluation of 
70 percent.

Service medical records reveal that the veteran was injured 
in a motor vehicle accident in January 1993, wherein she 
sustained a C5 fracture, with central cord syndrome and a 
right clavicle fracture.  She was temporarily paralyzed in 
this accident, and underwent cervical fusion surgery.  In 
August 1993 she was found by the medical board to be disabled 
for duty due to her various injuries.

An October 1993 letter to the veteran indicates that she was 
offered vocational rehabilitation services.  In February 
1994, she applied for rehabilitation and underwent a 
vocational rehabilitation evaluation, wherein she expressed 
feelings that she was not yet able to work even a part time 
job.  The evaluator recommended that the veteran should 
reapply and be retested if and when the time came that she 
would feel better physically and is more confident of her 
abilities.

VA treatment records from 1995 revealed ongoing treatment for 
psychiatric complaints.  Social and industrial impairment due 
to symptoms that included intrusive thoughts, flashbacks, 
panic episodes and an almost phobic fear of riding in a motor 
vehicle, were noted in an April 1995 treatment record. 

The report from a May 1995 VA examination indicates a history 
of the motor vehicle accident with severe injuries, with 
complaints of flashbacks to the accident.  A history of the 
veteran not having worked since her discharge from service 
was also reported.  The veteran was diagnosed with PTSD.

In November 1995 she was hospitalized for symptoms of 
nightmares, flashbacks and fear of driving that were 
increasing in severity.  She was discharged before the end of 
November 1995, and continued mental health treatment on an 
outpatient basis.  VA treatment records from 1995 through 
1997 revealed ongoing treatment for the veterans various 
service-connected disabilities.

In March 1996, notification was sent to the veteran that she 
had been awarded Social Security disability benefits dating 
back to July 1993.  The decision itself is not associated 
with the claims file.  

At a hearing held before the RO in December 1997, the veteran 
testified that she had attempted to undergo vocational 
rehabilitation in 1995, but was unable to sit in a classroom 
due to chronic pain.  She testified that her symptoms from 
her service-connected disorders, including PTSD, have 
worsened, and essentially render her unemployable.  Regarding 
the PTSD, she testified that she has problems being around 
crowds, flashbacks and intrusive thoughts surrounding the 
accident and has anxiety.  

After careful review of the evidence of record, and with 
consideration of the veterans complaints, the Board finds 
that a remand is necessary.  The Board notes that the Court 
has held that, when the Board makes a determination of 
individual unemployability for purposes of a total disability 
rating, it must provide sufficient reasons and bases for its 
decision, including a clear explanation of the veterans 
current degree of unemployability attributable to his or her 
service-connected disabilities.  Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1997). 

In this case, the Board finds that the evidence of record 
currently does not allow it to fulfill this responsibility.  
Specifically, the veteran most recently underwent VA 
examination in January 1998.  Although the examination fully 
examined the extent of the veterans cervical spine injury, 
to include the range of motion of the cervical spine in 
degrees and the extent to which pain limited the motion, the 
examination did not fully evaluate the extent of all the 
veterans service-connected disorders.  The right shoulders 
range of motion was described in degrees, but there was no 
opinion regarding the extent to which pain limited the 
motion.  The low back examination did not include a range of 
motion for the lumbar spine.  The veterans TMJ disorder was 
likewise examined without a measurement taken of the 
interincisal range of motion in millimeters as warranted 
under Diagnostic Code 9905.  The total effect of the 
veterans service connected disabilities on her employability 
is therefore not clear.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veterans disabilities are 
rated, and that the Board has to consider the functional 
loss of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veterans 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Here, except for the cervical spine, there 
has been no detailed medical examination and opinion as to 
the degree of functional loss, if any, due to pain on motion 
supported by adequate pathology, weakness, incoordination, 
instability, or other manifestation.  Thus, the record does 
not provide sufficient information to determine the severity 
of each of the service-connected disabilities and their 
overall effect on the veterans industrial capability as 
required by the regulations.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).
 
Furthermore, although the veteran was afforded VA general 
medical, psychological disorders and orthopedic examinations 
in January 1998, it is noted that the record is devoid of any 
opinion as to the degree of industrial impairment caused by 
her numerous service-connected disabilities.  VA has a duty 
to supplement the record by obtaining an opinion as to the 
effect that the veterans service-connected disability has 
upon her ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 (1994).

Regarding the veterans claim for an increased evaluation for 
PTSD, the Board finds that in view of the additional 
development necessary regarding the individual 
unemployability claim, a remand is warranted to obtain a more 
recent examination, in order to get a clear picture as to all 
current psychiatric pathology.

Finally, as noted above, the veteran has asserted that she 
has applied for Social Security disability benefits.  To the 
extent that these records may be pertinent to the ultimate 
outcome of this claim, an attempt to obtain records in 
conjunction with this claim should be made.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for 
PTSD; residuals, burst fracture fifth 
cervical vertebra with C4-6 fusion; 
residuals, clavicular fracture, right 
(major) with limitation of motion; 
residuals low back trauma, manifested as 
a narrowed L5-S1 disc space with 
subjective complaint of low back; tender 
scar, donor site, right iliac crest and 
temporomandibular joint disorder (TMJ) 
not already associated with the claims 
file.  After securing the necessary 
release, the RO should obtain these 
records.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should also request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veterans claims file.

3.  The veteran should be afforded a VA 
social and industrial survey to determine 
all information possible concerning all 
types, places and periods of past 
employment, including the lengths of each 
such employment and reasons for 
termination.  This should include the 
execution and return of VA Form 21-4192. 
All pertinent leads should be followed 
up.

4.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of her 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veterans history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veterans ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect her reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment). See Massey v. Brown, 7 Vet. 
App. 204 (1994).

If possible, the examiner should make as 
detailed a distinction as possible 
between any social and industrial 
impairment stemming from the service-
connected PTSD and any nonservice-
connected psychiatric disability.

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996) and the old 
criteria and, on examination of the 
veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

5.  The veteran should also be afforded 
an examination by a specialist in 
orthopedic for the purpose of determining 
the current degree of severity associated 
with the veterans service-connected 
physical disabilities.  All indicated 
tests, including X-ray studies, should be 
performed.  Any functional limitation due 
to pain should be reported.  

The orthopedist should also be asked to 
determine whether the veterans service-
connected low back disorder and residuals 
of a clavicular fracture exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

An examination of the service-connected 
scar to include whether it continues to 
exhibit tenderness or pain should also be 
included.  

Also, the RO should schedule the veteran 
for a VA examination by an ortho-
maxillofacial surgeon.  The examiner 
should determine the current 
symptomatology of the veterans TMJ 
disease.  The examiner should report the 
inter-incisal range in millimeters, and 
specify at what point in the range 
objective symptomatology, such as 
demonstrable pain, popping, clicking, 
etc., appears.  The examiner should be 
requested to fully describe all the 
manifestations attributable to the TMJ 
disease.  If certain symptomatology 
cannot be disassociated from the TMJ 
disease it should be identified.  In 
addition to addressing the range of 
motion and structural integrity of the 
veteran's temporomandibular joint, the 
examiner is requested to specifically 
address functional loss due to weakness, 
excess fatigability, incoordination, pain 
or pain on movement.  

The examiners are requested to evaluate 
and describe in detail the effect of the 
veterans service-connected disabilities 
may have on her industrial capability.  
The claims folder should be made 
available and reviewed by the examiners 
prior to the examination of the veteran. 
The examiners should review the veterans 
entire medical history, including the 
social and industrial survey, prior to 
offering an assessment of industrial and 
social impairment directly due to her 
service-connected disabilities.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veterans claims may now be granted.  In 
adjudicating the issue of an increased 
rating for PTSD, the RO should consider 
the claim pursuant to the new and old 
rating schedule criteria with 
consideration of Karnas, supra.  If the 
determination remains unfavorable to the 
veteran in any way, she and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996).  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
her representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
completion of appellate consideration, if otherwise in order.  
The veteran need take no action until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
